Citation Nr: 1403354	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-30 844	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to July 1995.  He also served on active duty, and was discharged from service under other than honorable conditions, for the period from July 1995 to February 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that continued the 50 percent evaluation in effect for PTSD and anxiety disorder not otherwise specified.  By rating decision dated in July 2013, the RO increased the evaluation in effect for PTSD and anxiety disorder not otherwise specified to 70 percent, effective April 13, 2010.  The RO in Roanoke, Virginia transferred jurisdiction to the VA RO in Indianapolis, Indiana.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.


FINDING OF FACT

In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in written correspondence that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated in written correspondence received by the Board in January 2014 that he wished to withdraw this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
RYAN T. KESSEL
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


